On Motion for Rehearing.
LATTIMORE, J.
Appellant insists that his confession was erroneously admitted, and sets out in his motion at some length the grounds of his complaint. The bill of exception complaining of the introduction of the confession is qudl'i-fied by the trial court, and there seems no question but that the bill as qualified presents no error.
We think the complaint of the admission of the testimony of the wife properly disposed of in the original opinion, and see no necessity for repeating or elaborating the views there expressed.
The motion for rehearing will be overruled.